THOMAS, Judge.
Mohamed Abdo Saleh appeals from a preliminary injunction entered by the Franklin Circuit Court against him in an action brought by Joe Holmes Oil Company, Inc. (“Holmes Oil”), alleging unlawful detainer, goods and materials sold, accounts stated, and open account. Additionally, Holmes Oil sought injunctive relief. Saleh was served with Holmes Oil’s complaint on August 24, 2012. The trial court scheduled a hearing on Holmes Oil’s request for injunctive relief for August 27, 2012, and the trial court conducted a hearing on that date. On August 27, 2012, the trial court entered an order granting Holmes Oil’s request for a preliminary injunction. On September 14, 2012, Saleh filed a notice of appeal challenging the order granting the injunction. He appealed to this court, which transferred the appeal to our supreme court for lack of jurisdiction. Our supreme court transferred the appeal to this court, pursuant to Ala.Code 1975, § 12-2-7(6).
Rule 4(a)(1)(A), Ala. RApp. P., provides for appellate review as of right from “any interlocutory order granting, continuing, modifying, refusing, or dissolving an injunction, or refusing to dissolve or to modify an injunction.” However, Rule 4(a)(1) also provides that an appeal from an interlocutory order granting an injunction shall be filed within 14 days of the entry of the order. Saleh did not appeal from the order granting Holmes Oil’s request for a preliminary injunction within the 14-day time limit prescribed in Rule 4(a)(1). Therefore, his appeal is untimely. Because the filing of a timely notice of an appeal is a prerequisite to the exercise of this court’s appellate jurisdiction, see Miller Props., LLC v. Green, 958 So.2d 850, 851 (Ala.2006), this court lacks jurisdiction over Saleh’s appeal challenging the trial court’s August 27, 2012, order granting Holmes Oil’s request for injunctive relief. Therefore, because Saleh’s appeal is untimely, we dismiss the appeal.
APPEAL DISMISSED.
THOMPSON, P.J., and PITTMAN, MOORE, and DONALDSON, JJ., concur.